      Case 5:20-cv-01531-SMH-KLH Document 1-6 Filed 12/02/20 Page 1 of 4 PageID #: 24




                                                                                                     D5078993 A TRUE COPY
                                                       CITATI0N
            ELIZABETH FONTENOT                                    TWENTY-SIXTH JUDICIAL DISTRICT

            VS                                                    PARISH OF BOSSIER

            BRINKER LOUISIANA INC DBA CHILIS                      STATE OF LOUISIANA
            GRILL && BAR ET AL
            DOCKET NUMBER: C-162249


TO:     BRINKER LOUISIANA INC DBA CHILIS GRILL & BAR
        THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
        CORPORATION SERVICE COMPANY
        501 LOUISIANA AVE
        BATON ROUGE, LA 70802

                                         in the Parish of EAST BATON ROUGE.


      You are hereby cited to comply with the demand contained in the petition, a certified copy of which accompanies
this citation, or to file your answer or other pleading to said petition in the office of the Clerk of the 26th Judicial District
Court in the Bossier Parisli Coui-t House in the Town of Benton in said Parish within fifteen (15) days after the service
hereof. Your failure to comply herewith will subject you to the penalty of entry of default judgment against you.


      The Slieriff or his deputy has just handed you a law suit whicli states why you are being sued. You ( as defendant )
will have fifteen (15) days after you receive this petition to either file an answer ( in writing ) witli the Bossier Parisli
Clerk of Court in Benton, Louisiana, or retain an attorney of your choice to act in your behalf. If you do notlhing within
the said time period, then a judgment could be rendered against you.


Attached hereto are:
PETITION FOR DAMAGES

Witness the Honorable Judges of our said Court on this the 15TH DAY OF MAY, 2020

                                                                                 JILL M. SESSIONS, CLERK OF COURT

                                                                                                Zachary Cozine

                                                                                                                 Deputy Clerk
                                                                                                     Bossier Parish, Louisiana
Attorney:
ALVENDIA KELLY & DEMAREST LLC
504-200-0000




A TRUE COPY ATTEST


                  C
DEPUTY CLERK




                                                                                                 EXHIBIT B
    Case 5:20-cv-01531-SMH-KLH Document 1-6 Filed 12/02/20 Page 2 of 4 PageID #: 25

~   ®RIGINAL
                                                                       Bossier Parish Clerk of Court C.162249
                                                                       Filed May 14, 202011;50 AM        1
                                                                              Chelsea Poole
        FAX filed on                                                       Deputy Clerk of Court
       May 12, 2020 12:43 PM


                   26t1` JUDICAL DISTRICT COURT FOR THE PARISH OF BOSSIER

                                               STATE OF LOUISIANA

         NO.:                                                                                  DIVISION:


                                             ELIZABETH FONTENOT

                                                       VERSUS
          BRINKER LOUISIANA, INC. D/B/A CHILI'S GRILL & BAR AND ABC INSURANCE
                                       COMPANY.

         FILED:
                                                                        DEPUTY CLERK


                                             PETITION FOR DAMAGES

                NOW -INTO COURT, through undersigned counsel, comes Petitioner, ELIZABETH

         FONTENOT, a person of the age of majority who is domiciled in the Parish of Caddo, State of

         Louisiana, wlio respectfully presents claims for personal injuries as follows:


                                                          1.


                Made defendants herein are-the following:

                BRINKER L®UISIANA, INC. D/B/A CHILI'S GRILL & BAR., a foreign limited

         partnership authorized to do and doing business in the State of Louisiana; and,

                ABC INSURANCE COMPANY, a foreign insurance company authorized to do and doing

         business in the State of Louisiana.

                                                           2
                Defendants are liable jointly, severally, and in solido, unto Petitioner for such damages as are

         reasonable in the preinises, including past, present, and future physical pain and suffering, past,

         present, and future mental pain and suffering, medical expenses, loss of earnings, future loss of

         earning capacity, and permanent disability to the body, together with legal interest thereon from date

         of judicial demand, until paid, and for all costs of these proceedings, for the following to-wit:

                                                           3.
                On or about July 11, 2019, an incident occurred involving Petitioner at Chili's Grill &

         Bar located at 3025 E. Texas St. in Bossier City, Louisiana. ELIZABETH FONTENOT was a

         patron of BRINKER LOUISIANA, INC. D/B/A CH.ILI'S GRILL & BAR, when suddenly


                                                  :~:IVK -ATT ST

                                                DE UTY RK
                                        26 JUDI AL DI
                                                            T, URT
                                         S      _R PARISH, LOUISIANA
Case 5:20-cv-01531-SMH-KLH Document 1-6 Filed 12/02/20 Page 3 of 4 PageID #: 26




and wifhout warning slipped and fell on water on the floor near her table. Upon information and

belief, no wet floor sign was present at the time of Petitioner's fall. Said accident caused severe   ~

and disabling injuries to plaintiff ELIZABETH FONTENOT.

                                                    n
        The sole and proximate cause of the above referenced accident was the negligence and

fault of the defendatits BRINKER LOUISIANA, INC. D/B/A CHILI'S GRILL & BAR

tlirough its agents and employees, which is attributed to but not limited to the following non-

exclusive particulars:

        a) Failure to maintain the premises in a safe. condition;

        b) Failure to remedy an unsafe condition;

        c) Failure to insti-uct their employees as to the proper maintenance of the facility;

        d) Failure to warn patrons of aii unsafe condition;

        e) Defendant lcnew or should have known of said hazardous condition; and

        f) Any and all other acts of negligence, which may be proven at the trial of this matter.

                                                   5.

        As a result of the above referenced accident and negligence of the defendants, plaintiff

ELIZABETH FONTENOT suffered severe and disabling injuries, the damages forwhichneed to be

detennined by tlus Coui-t at the trial in the following particulars:

            a) Past, present, and future mental and pliysical pain and suffering;

            b) Past, present, and futtire nledical expenses;

            c) Past, present and future pain, suffering, and mental anguish and emotional distress;

            d) Pennanent damage and disability;

            e) Loss of enjoyinent of life;

            f) Past, present, and future loss of wages; aiid

            g) Sucli other elernents of damages which will be more fully shown at a trial on the
               merits.
                                                  6.

       Upon information and belief, it is alleged that at all times material hereto, ABC

INSURANCE COMPANY provided a policy of liability insurance to BRINKER

LOUISIANA, INC. D/B/A CHILI'S GRILL & BAR.
Case 5:20-cv-01531-SMH-KLH Document 1-6 Filed 12/02/20 Page 4 of 4 PageID #: 27




       `~that was in f-ull force and effect on the, date oF this accident, whicli said policy provided

coverage for the type of loss sued upon herein, tlius rendering said defendant, ABC

INSURANCE COMPANY liable to petitioner along with ,the other narned defendants



       WHEREFORE, Petitioner prays that Defendants, BRINKER LOUISIANA, INC.
                                             ,
D/B/A CHILI'S GRILL & BAR AND ABC INSURANCE COMPANY be duly cited and

served with a copy of this Petition and, after all due proceedings are had, there be a judginent in

favor of Petitioner and against Defendants, jointly and in solido in ainounts as are reasonable in

the prernises, including past, present, and future physical pain and suffering, past, present, and

future mental pain and suffering, iiiedical expenses, loss of past earnings, loss of future earning

capacity, pennanent disability of the body, and loss of consortiuin, together with legal interest

thereon from date of judicial deinand, until paid, and for all costs of these proceedings.

       Petitioner further prays for all general and equitable relief.

                                                 Respectfully Subinitted:

                                                          Kelly & Demarest, LLC-


                                                 ~ AYN K      . DM
                                                                E + ST, 23032
                                                 J. ART + LLY II , 24488
                                                   ODERICK            " ALVENDIA, 25554
                                                 KURT A. OFFNER, 28176
                                                 JOHN M. ZAZULAK, II. 38452
                                                 JENNIFER KUECHMANN, 36886
                                                 909 Poydras Street, Suite 1625
                                                 New Orleans, Louisiana 70112
                                                 Telephone: (504) 200-0000
                                                 Facsunile: (504) 200-0001

                                                 ATTORNEYS FOR PLAINTIFFS




PLEASE SERVE:

BRINKER LOUISIANA, INC. D/B/A CHILI'S GRILL & BAR
Through its Registered Agent for Service of process
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802

ABC INSURANCE COMPANY
(Please witltlzold service)
